Exhibit 10.1

 

REVOLVING LINE OF CREDIT NOTE

 

 

$5,000,000.00

 

April 7, 2014

 

New York, New York

 

FOR VALUE RECEIVED, IMMUNE PHARMACEUTICALS INC., a Delaware corporation (the
“Borrower”), having offices at 708 Third Avenue, Suite 210, New York, New York
10017, promises to pay to the order of MELINI CAPITAL CORP. (the “Lender”), at
the office of the Lender at ADR Tower, 8th Floor, Samuel Lewis Av. And 58th St.,
Obarrio Urbanization Panama City, Republic of Panama, or at such other place or
places or to such other party or parties as the Lender may from time to time
designate, ON THE THIRD ANNIVERSARY HEREOF (the “Maturity Date”), the principal
sum of up to FIVE MILLION DOLLARS ($5,000,000), or, if less, the aggregate
unpaid principal amount of all advances made by the Lender to the Borrower from
time to time pursuant to this Note, together with interest on any unpaid balance
at an interest rate per annum equal to twelve percent (12%). Interest shall be
calculated on the basis of actual days elapsed and a 365-day year and may be
paid by taking advances under this Note. Interest hereunder shall be due and
payable quarterly in arrears commencing on the first day of the calendar quarter
beginning on July 1, 2014 and continuing on the first day of each subsequent
calendar quarter, with the final interest payment due on the Maturity Date. For
the avoidance of any doubt, no interest will be payable if no advances are made
by Lender to Borrower. In the event Borrower successfully completes a capital
raise of more than $ 5,000,000, either party hereto shall have the right to
cancel this Note by providing the other party with 14 days prior written notice.

 

Prior to the Maturity Date, if the Borrower is not in default hereunder, the
Lender shall advance funds to the Borrower under this Note in amounts requested
from time to time in writings signed by an officer of the Borrower (which may be
submitted by hand-delivery, mail or e-mail); provided, however, that the
outstanding principal amount of this Note resulting from borrowings and
re-borrowings hereunder which have not been repaid shall not exceed $5,000,000
plus accrued interest. The Borrower authorizes the Lender to make, at the time
of any advance under this Note and at the time of receipt of any payment of
principal under this Note, an appropriate notation on the grid attached as
Exhibit A to this Note (or a continuation of such grid), reflecting the making
of such advance or the receipt of such payment, as the case may be. The
outstanding principal balance entered on the grid as of any date by the Lender
shall be prima facie evidence of the actual outstanding principal balance unpaid
and owing to the Lender as of such date, but any error in recording or failure
to record any advance or payment or the resulting outstanding principal balance
shall not affect the obligation of the Borrower hereunder to make the true and
correct payments of principal of and interest on this Note when due.


 
 

--------------------------------------------------------------------------------

 

 

It is the intent of the Lender and of the Borrower that in no event shall
interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the "Maximum Legal Rate"). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, any
amount that would be treated as excessive under a final judicial interpretation
of applicable law shall be deemed to have been a mistake and automatically
canceled and, if received by the Lender, shall be refunded to the Borrower.

 

The Borrower may voluntarily make prepayments in any amounts and at any times,
without penalty of any kind. Each such prepayment shall be credited first to
accrued but unpaid interest and then to principal.

 

The Borrower shall pay on demand, without limitation, all attorneys' reasonable
fees, out-of-pocket expenses incurred by the Lender's attorneys and all costs
incurred by the Lender, which costs and expenses are directly or indirectly
related to the protection or enforcement of any of the Lender's rights against
the Borrower or any such endorser or guarantor to the Lender (whether or not
suit is instituted by or against the Lender).

 

Prior to the Maturity Date, all payments made by the Borrower shall be applied
(i) first, to any costs, expenses, or charges then owed to the Lender by the
Borrower, (ii) second, to accrued and unpaid interest, and (iii) third, to the
unpaid principal balance hereof. After the Maturity Date, any payments received
may be applied by the Lender in its sole discretion. The entries on the records
of the Lender (including any appearing on this Note) shall be prima facie
evidence of the amounts outstanding hereunder.

 

No delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Lender, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
every endorser or guarantor of this Note, regardless of the time, order or place
of signing, waive presentment, demand, protest and notices of every kind and
assents to any extension or postponement of the time or terms of payment
hereunder or any other indulgence, to any substitution, exchange or release of
collateral, and to the addition or release of any other party or person
primarily or secondarily liable.

 

All amounts hereunder shall automatically become immediately due and payable if
the Borrower or any guarantor or endorser of this Note commences or has
commenced against it any bankruptcy or insolvency proceeding.

 

The obligations, including the indebtedness evidenced hereby, of the Borrower
under this Note shall be subordinated in right of payment to all obligations of
Borrower to MIDCAP FUNDING III, LLC and the other lenders (the “Senior Lenders”)
party to that certain Loan and Security Agreement, dated as of May 27, 2011, as
amended (the “Senior Debt Agreement”), by and among the Borrower, MIDCAP FUNDING
III, LLC, in its capacity as agent for the Senior Lenders, and the Senior
Lenders, now existing or hereafter arising, together with all costs of
collecting such obligations (including reasonable attorneys’ fees), including,
without limitation, all interest accruing after the commencement by or against
Borrower of any bankruptcy, reorganization or similar proceeding, and all
obligations under the Senior Debt Agreement. Except for the obligations
subordinated to the Senior Lenders under the Senior Debt Agreement, the
obligations under this Note shall rank senior in all events to the Borrower’s
other indebtedness, whether existing now or arising after the date of this Note,
and shall not be subordinated to any other indebtedness of the Borrower unless
agreed to in writing by the Lender. The Borrower shall provide prior written
notice to the Lender of its intent to incur indebtedness that is out of the
ordinary course of its business.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Lender may assign or otherwise transfer its rights and obligations under this
Note without notice to the Borrower and without any further consent of the
Borrower. The Borrower may not assign or otherwise transfer its rights and
obligations without the prior written consent of the Lender.

 

The Borrower represents that it is duly organized and in good standing in the
state of its organization and is duly authorized to do business in all
jurisdictions material to the conduct of its business. The Borrower further
represents that the execution, delivery and performance of this Note have been
duly authorized by the Borrower; and that this Note has been duly executed by an
authorized officer and constitutes a binding obligation enforceable against the
Borrower in compliance with any law, court order or agreement by which the
Borrower is bound.

 

None of the terms or provisions of this Note may be excluded, modified, or
amended except by a written instrument duly executed on behalf of the Lender
expressly referring hereto and setting forth the provision so excluded, modified
or amended.

 

The term "Lender" as used in this Note includes the Lender's successors and
assigns. This Note shall be binding upon the Borrower and each endorser and
guarantor hereof, and their respective successors, assigns and representatives.

 

This Note contains the entire agreement between the Lender and the Borrower with
respect to the loan, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Lender. Each provision of
this Note shall survive until all amounts due are indefeasibly paid in full to
the Lender, and shall be interpreted as consistent with existing law, and shall
be deemed amended to the extent necessary to comply with any conflicting law. If
a Court deems any provision invalid, the remainder of this Note shall remain in
full force and effect.

 

ALL RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. THE BORROWER AND EACH ENDORSER AND GUARANTOR OF THIS NOTE SUBMIT TO
THE JURISDICTION OF THE COURTS OF THE CITY OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURTS SITUATED THEREIN FOR ALL PURPOSES WITH RESPECT TO THIS NOTE, ANY
COLLATERAL GIVEN TO SECURE THEIR RESPECTIVE LIABILITIES TO THE LENDER, AND THEIR
RESPECTIVE RELATIONSHIPS WITH THE LENDER.

 

THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY LEGAL ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY THE LENDER
AGAINST THE BORROWER ON ANY MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH
OR RELATED TO THIS NOTE.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

THIS NOTE IS A DEMAND NOTE DUE AND OWING IMMEDIATELY, WITHOUT PRIOR DEMAND OF
THE HOLDER, AND IMMEDIATE ACTION TO ENFORCE ITS PAYMENT MAY BE TAKEN AT ANY TIME
WITHOUT NOTICE.

 

 

BORROWER:

 

 

 

 

 

IMMUNE PHARMACEUTICALS INC.

 

 

 

/s/ Daniel G. Teper

 

Name: Daniel G. Teper

 

Title: CEO

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

MELINI CAPITAL CORP.

 

 

 

By: /s/ Daniel Kazado

  Name: Daniel Kazado   Title: Senior Advisor

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

MELINI CAPITAL CORP. – Loan to Immune Pharmaceuticals Inc.

 

 

 

Date

 

Amount

of Loan

Amount of

Principal Paid

or Prepaid

Balance of

Principal

Unpaid

 

Notation

Made By:

                                                                               
                                                                               
                                                                               
                                                                               



 

- 5 -